Citation Nr: 1821752	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1984, with additional periods of active duty from June 2000 to September 2000, and from January 2002 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, Louisville, Kentucky.

In August 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge, the transcript of which is of record. 	

This matter was previously remanded by the Board in February 2014.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In March 2018, the Veteran's service representative waived initial consideration of additional evidence that had not been reviewed by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him incapable of performing the physical and mental acts required by employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from obtaining or maintaining gainful employment.  His primary assertions are that his Bell's palsy residuals impact his ability to work outside and in cold weather and his knee disabilities impact physical employment such that he is unemployable.  Following a review of the record, the Board finds that a TDIU is not warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, for the period from March 15, 2012, the criteria for a schedular TDIU are met, as the Veteran has a single disability rated as at least 40 percent disabling (as his bilateral knee disabilities and secondary psychiatric disorder are considered a single disability for purposes of a TDIU), and a total combined 70 percent disability rating. 38 C.F.R. § 4.16(a).  For the period prior to March 15, 2012, however, during which time his combined disability rating is only 60 percent, the schedular criteria for a TDIU are not met.  Id.   In order to warrant a TDIU on an extraschedular basis for that period, a determination is required that the Veteran was rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.

Initially, the Board acknowledges the Veteran's statements that he has not been employed since he left a security position at Walmart, and he does not appear to be gainfully employed.  Nevertheless, because the most probative evidence does not show that his service-connected disabilities, alone or in combination, rendered him unable to secure or follow substantially gainful employment at any time, the Board finds that the criteria for a TDIU are not met.

In this regard, there is no competent and credible medical evidence to support that the Veteran's service-connected disabilities preclude gainful employment.  He has been afforded numerous VA examinations related to his various service-connected disabilities, including in March 2010, May 2011, February 2012, November 2012, December 2012, January 2013, February 2016, March 2017, and January 2018.  Significantly, though examiners have found some associated occupational impairment, no examiner has found that any of the Veteran's service-connected disabilities has rendered him unemployable.  Even further, VA examiners in November 2012, January 2013, and March 2017 affirmatively determined that the Veteran's service-connected disabilities did not preclude employment.  

Most probative, in March 2017, a VA examiner found that the Veteran's Bell's palsy residuals and knee disabilities would not preclude employment.  The examiner determined the Veteran's Bell's palsy residuals to have, at worst, a mild impact on speech, noting that the Veteran was capable of reasonably talking on a phone, and communicating safety/yelling if in danger.  The examiner found no impact on sedentary employment, and a mild impact on physical employment as it relates to working outside in the dirt, wind, or area with debris, or in cold weather.  The examiner noted that reasonable accommodations included working inside without restriction, or outside with goggles and frequent breaks to hydrate the left eye with artificial tears or "voluntarily" blink (either of which takes approximately 10 seconds).  Even acknowledging pain and required eye care associated with Bell's palsy residuals, the examiner found that the Veteran's disability would not render him unable to able to secure a substantially gainful occupation.  Concerning the Veteran's knee disabilities, the examiner found them to have a moderate impact on the Veteran's ability to perform physical employment, primarily due to pain upon walking or climbing inclines, and instability in the left knee.  The examiner detailed some reasonable accommodations for physical employment related to the knees, and found no impact on sedentary employment.  The examiner ultimately concluded that the Veteran's Bell's palsy residuals and bilateral knee disabilities, either singly or jointly, have not rendered the Veteran unable to secure or follow substantially gainful employment, when taking into consideration his level of education, special training, and previous work experience, but not his age or any other disabilities.

The March 2017 opinion is deemed highly probative as it was based on examination of the Veteran and a review of the record; considered the Veteran's past work, education, and training; was additionally supported by rationale with reference to findings or lack thereof in the clinical records; and, was based on consideration of cited studies and guidelines related to occupational medicine.  Parenthetically, the Board acknowledges that following the March 2017 opinion, the Veteran was subsequently granted service connected for a left eye disability (an inability to blink) as part of his Bell's palsy residuals.  Nevertheless, the March 2017 examiner expressly addressed the left eye symptoms and impact of the same in opining that the Veteran is capable of gainful employment.  The Board also points out that in March 2017, the VA examiner explained that while the Veteran currently has meniscal tears in his knees, they are recent findings and are not a progression of and have no relationship to his service-connected patellofemoral syndrome or instability.

The March 2017 opinion is also probative as it is entirely consistent with other medical evidence, including prior VA opinions.  In November 2012, a VA examiner similarly found that the Veteran's service-connected disabilities did not preclude gainful employment.  The examiner opined that, despite the Veteran's Bell's palsy residuals and knee disabilities, he would still be capable of sedentary employment, noting mild impact of the Veteran's Bell's palsy residuals and moderate impact of the Veteran's knee disabilities on his ability to perform physical employment, and no impact from either on his ability to perform sedentary employment.  A November 2012 VA audiology examiner also opined that, while the Veteran's hearing disability would impact his communication in a noise environment or over the telephone, his hearing loss and tinnitus disabilities, without regard to age, would not impact his ability to perform all types of physical or sedentary jobs so as to render him unemployable.  The examiner noted that even deaf people are able to work.  Then, in January 2013, a VA psychology examiner opined that the Veteran's depressive disorder would mildly impact his ability to perform in physical or sedentary employment settings.  More recently, a February 2016 VA examiner concluded that the Veteran's left knee disability would have mild to moderate impact on physical employment that required prolonged standing or walking, and no impact on sedentary employment.

The Board observes that the evidence in support of the Veteran's TDIU claim consists mainly of his lay assertions regarding the severity and impact of his service-connected disabilities.  However, due to internal inconsistencies and inconsistencies with other evidence of record, the Board finds that the Veteran's lay assertions lack credibility and are, therefore, not probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

In this regard, the clinical evidence of record supports that, despite his self-reported functional impairment caused by his service-connected disabilities, the Veteran has remained relatively active.  For example, the Veteran consistently reported throughout the appeal period his involvement in his father's dog training business or kennel, including in August 2010, May 2011, December 2012, September 2013, November 2013, July 2014, September 2014, and December 2014.  Of particular note, during a December 2012 VA psychological examination, the Veteran reported that, regarding the impact of his depressive symptoms, "It is not so overwhelming that he is unable to care for his father, to practice woodworking, or to work in his father's kennel."  He similarly reported work as a farmer and/or involvement with his father's farm in September 2014, December 2014, and April 2015.  

There is evidence of involvement in other physical activity in addition to training dogs.  In May 2010, the Veteran reported recreational target shooting and occasional hunting.  In December 2012, the Veteran stated that he did not have much time for friends because he was taking care of his father, and he also reported training dogs, helping his father with the kennel, woodworking, maintaining both his and his father's homes, and target shooting.  In October 2013, the Veteran's father reported that the Veteran "frequently walks to my house for his main meal."  In November 2013, the Veteran stated that he volunteered at DAV, worked on maintenance and repair of his house, and taught "conceal and carry" classes.  In July 2014, he reported enjoyment from pleasurable activities related to his dogs, caring for his home and yard, and working with his dad training police dogs.  In March 2015, the Veteran reported that his roof was damaged by snow and his parents' house next door caught on fire and needed a lot of repairs, which "he would help with."  He later that month reported some associated knee and shoulder pain since "beginning to help clean out [his] parents' house."  In July 2015, he reported participation in pleasurable activities, including related to his dogs, and said he was the happiest he had been in several years.  In February 2016, he reported that he uses braces on both knees "when he knows he is going to be doing excessive physical activities such as walking long distances."  Such a statement supports involvement in and an ability to perform such activity.  

Other statements made by the Veteran suggest that his service-connected disabilities are not so severe as to have actually precluded employment.  In this regard, prior to filing his claim for a TDIU, the Veteran reported his work status as "retired," and while he has reported that his knee pain caused him to quit his employment at Walmart, in his January 2011 substantive appeal, the Veteran described his knee pain as bearable "[b]ut annoying," and in March 2011, he reported simply that his "knees tend to hurt at bedtime."  Such statements to not support knee problems so severe as to render the Veteran physically incapable.  Then, in September 2012, he reported that his problems with his knees interfere with his ability to work "as much as he thinks he needs to."  To that end, when asked by an SSA examiner in December 2013 if he had made any attempt to return to employment after leaving his position at Walmart, he did not mention any service-connected disabilities but, instead, responded that his "dad's been in pretty bad shape so, I've been helping him out."  Interestingly, in reporting his work history to the SSA examiner, he did not report his work training dogs, farming, or teaching gun classes.  In September 2014, he reported that he missed drug task force work and would do it if he could, but he would "have to re-enlist and I don't think I could do it now."

There is other contradictory evidence of record regarding the Veteran's actual abilities as they relate to his service-connected disabilities.  In support of his application for SSA benefits in October 2013, he reported that he does shopping online and does not go to the store, and only leaves the house to go to his parents' house next door.  However, in September 2012, he reported that he enjoys going to DAV meetings and in November 2013, he reported that he volunteers at DAV and teaches a gun class.  Then, during his December 2013 SSA psychological evaluation, he reported that he goes to the store early in the morning when there are few people there.  His father also submitted a statement indicating that the Veteran himself drives to the store. The Board also observes that in July 2014 he reported that he enjoys caring for his yard and in September 2014, even in the context of reporting chronic pain, the Veteran reported that he discontinued taking Vitamin D "as he stays outside all day" and did not want to overdose on Vitamin D.  In May 2015, the Veteran reported some digestive symptoms after eating "fish and chips at a new place," indicating that the Veteran and his then-wife were dining out.  The foregoing evidence tends to weigh against the extent of limitation caused by service-connected disabilities that the Veteran has asserted.

The Veteran has also provided inconsistent statements regarding his actual work history, further calling into question his overall reliability in reporting.  For instance, in an April 2017 statement, the Veteran reported he has not worked since filing his January 2010 claim.  However, during a May 2010 VA examination, the Veteran reported that he was working full-time at Walmart, and during a May 2011 VA examination, he reported that he was employed full-time as a dog trainer.  In December 2012, he went even further and reported that he received income from training dogs.  And, as discussed, he has consistently reported involvement in the dog training business, as well as teaching a conceal and carry gun class until his license expired.  The Board also notes that the Veteran has provided various dates for when he last worked.  For instance, during July 2010 VA treatment, he stated that he quit his employment at Walmart in May 2010, and similarly reported during a May 2011 VA examination that he quit his job at Walmart "8-9 months ago."  However, in his application for SSA disability benefits, he reported an end date for his employment with Walmart in January 2007.  Then, during a December 2013 SSA evaluation, he stated his last day of employment with Walmart was in September 2009.  Alternatively, during his Board hearing, the Veteran testified that he quit working after he filed his TDIU claim in March 2012.

The Veteran has elsewhere been seemingly less than forthcoming or inconsistent with his work history.  Indeed, during his Board hearing, the Veteran was specifically asked what employment he had before working at Walmart.  He responded that he had active duty and then employment with Walmart.  However, during a March 2010 VA examination he reported that he worked as a correction officer at a county jail until he retired in 2003.  During a May 2011 VA examination, he also reported a 20 year history of work as a dog trainer (and refers to the position at Walmart as his "other job") and, consistent with that report, the Board observes that a May 2002 STR notes the Veteran to be returning from active duty to his "previous duties consisting mainly in training horses and dogs."  And, as noted, the Veteran declined to report any history of training animals in support of his SSA disability benefits. 

The foregoing evidence does not support the Veteran's current contentions that his service-connected disabilities have precluded employment, and, at the very least, renders the Veteran's reliability as a historian questionable.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  In the same vein, the Board finds that the Veteran's statements regarding the severity of his service-connected symptoms and their impact on his ability to work to be inconsistent with other evidence of record.

The Board recognizes that SSA has found the Veteran to be disabled and that an SSA evaluator noted the Veteran to be restricted to sedentary work.  Notwithstanding that the Board is not bound by that determination, the Board finds to be more probative the evidence of record showing the Veteran to actually be engaged in physical activity and to have been engaged in activity consistent with his education in animal husbandly and employment history in training animals.  It is also observed that SSA considered nonservice-connected shoulder disabilities, and, as noted, there is nothing in the SSA records to support that the Veteran's history of work training animals was discussed or considered.  Thus, the SSA determination is of limited probative value.

The Board also recognizes that there is no single examination or opinion that addresses the cumulative impact of all the Veteran's service-connected disabilities on his ability to work during the relevant period.  However, the Veteran's main contentions relate to his knees and Bell's palsy residuals, and the March 2017 opinion addressed those disabilities in combination.  Regardless, the Board finds that the individual VA examination reports of record, along with ongoing treatment records, provided sufficient detail and information to adjudicate this claim and notes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO. Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).

Here, the Veteran has provided inconsistent reports regarding his work history, and his statements regarding the impact of his service-connected disabilities are belied by the evidence of record showing the Veteran to be active in taking care of his father; taking care of up to 9 dogs of his own; maintaining and repairing not only his own house but his father's house; training dogs for police or in obedience school; helping with his father's kennel and farm; teaching gun classes and volunteering at DAV; and, participating in recreational activities including woodworking, target shooting, and hunting.  As such, the Board must rely on the objective medical evidence of record, which does not support that the Veteran is incapable of performing the physical and mental acts required by employment due to his service-connected disabilities, alone or in combination.  Indeed, there are no medical opinions of record showing that the Veteran's service-connected disabilities, alone, have precluded gainful employment.  Notably, the record shows the Veteran to be actively engaged in work training dogs, even reporting income from the same, which is consistent with his education in animal husbandry and years of experience of training dogs and horses.

Thus, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation during any time during the appeal period, regardless of when the schedular criteria for a TDIU were met.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


